
	

114 HR 3454 IH: Gas Accessibility and Stabilization Act of 2015
U.S. House of Representatives
2015-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3454
		IN THE HOUSE OF REPRESENTATIVES
		
			September 8, 2015
			Mrs. Walorski introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To require the Administrator of the Environmental Protection Agency and the Secretary of Energy to
			 conduct a fuel system requirements harmonization study, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Gas Accessibility and Stabilization Act of 2015. 2.Expansion of waiver authoritySection 211(c)(4)(C) of the Clean Air Act (42 U.S.C. 7545(c)(4)(C)) is amended—
 (1)in clause (ii)(II), by inserting a problem with distribution or delivery equipment that is necessary for the transportation or delivery of fuel or fuel additives, after equipment failure,;
 (2)in clause (iii)(II), by inserting (except that the Administrator may extend the effectiveness of a waiver for more than 20 days if the Administrator determines that the conditions under clause (ii) supporting a waiver determination will exist for more than 20 days) before the semicolon at the end;
 (3)by redesignating the second clause (v) (relating to the authority of the Administrator to approve certain State implementation plans) as clause (vi); and
 (4)by adding at the end the following:  (vii)Presumptive approvalNotwithstanding any other provision of this subparagraph, if the Administrator does not approve or deny a request for a waiver under this subparagraph within 3 days after receipt of the request, the request shall be considered to be approved as received by the Administrator and the applicable fuel standards shall be waived for the period of time requested..
 3.Fuel system requirements harmonization studySection 1509 of the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 1083) is amended— (1)in subsection (a)—
 (A)in paragraph (1)(A), by inserting biofuels, after oxygenated fuel,; and (B)in paragraph (2)(G), by striking Tier II and inserting Tier III; and
 (2)in subsection (b)(1), by striking 2008 and inserting 2016.  